Citation Nr: 0736271	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-12 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to payment or reimbursement for the private 
medical services the veteran received at Dr. Ramon Ruiz Arnau 
University Hospital (RRAUH) in Bayamon, Puerto Rico from 
September 18, 2001 to September 21, 2001.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1944 to September 1958.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
9, 2002 decision of the Department of Veterans' Affairs 
Medical Center (VAMC) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  From September 18, 2001 until September 21, 2001 the 
veteran was hospitalized at RRAUH for treatment of 
nonservice-connected disability of an emergent nature; he 
does not have service connected disability which is rated 
totally disabling, and the treatment was not for a disability 
aggravating a service connected disability, nor was the 
veteran a vocational rehabilitation participant. 

2.  The veteran's claim for payment or reimbursement of the 
cost of the RRAUH services at issue was received January 16, 
2002; the veteran had not sought payment or reimbursement of 
the claimed expenses from a third party.  

3.  The veteran is a Medicare recipient.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for the private 
medical services the veteran received at RRAUH from September 
18, 2001 to September 21, 2001 are not met.  38 U.S.C.A. §§ 
1725, 1728, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 17.47, 17.120, 17.1000-17.1002, 17.1004 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

The VCAA does not apply in the instant case as the relevant 
facts necessary for the determination to be made (i.e. 
whether the veteran filed his claim within the applicable 
time frame and whether he is a Medicare recipient) are not in 
dispute, and whether the veteran is entitled to payment or 
reimbursement for the medical expenses in question is wholly 
a matter of interpretation of the pertinent statute and the 
regulatory provisions based on that statute.   The U.S. Court 
of Appeals for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).  

II.  Factual Background

A September 18, 2001 RRAUH admission note shows that the 
veteran was brought to the hospital for chest pains that were 
disturbing sleep and had worsened on the day of admission.  
Review of systems showed oppressive chest pain and shortness 
of breath.  A VA inter-facility transfer form shows that that 
RRAUH attempted to transfer the veteran to the VAMC on 
September 19, 2001.  It was noted that the veteran had chosen 
to undergo a cardiac catheterization.  The diagnoses were 
lateral wall myocardial infarction, controlled hypertension, 
old myocardial infarction, coronary artery disease and 
prostate cancer by history.  It was also noted that the level 
of care he was receiving at RRAUH was either treatment in a 
ward with telemetry or intensive care unit (ICU) treatment.  

A September 21, 2001 certification from Dr. H indicates that 
the veteran was hospitalized at RRAUH from September 18, 2001 
to September 21, 2001.  The diagnoses were acute 
anterolateral myocardial infarction, previous old myocardial 
infarction, hypercholestemia, arterial hypertension, 
controlled and prostate cancer by history.  Dr. H's 
recommendation was cardiac catheterization to establish 
optimal treatment.  

A November 2001 Medicare Summary Notice shows that the 
veteran used 8 Medicare benefit days in the course of initial 
hospitalization and follow-up treatment at RRAUH from 
September 18, 2001 to September 26, 2001.  It was noted that 
the charges were all covered, and that Medicare paid RRAUH 
$3,136.75.  Consequently, the veteran owed for his deductible 
and co-insurance.  

A November 2001 medical bill shows that the veteran had an 
outstanding balance for the initial treatment he received at 
RRAUH from September 19, 2001 to September 21, 2001 and for 
follow-up treatment he received at RRAUH from September 23, 
2001 to September 26, 2001.  

On January 16, 2002 the veteran's wife filed a claim for 
payment of the medical expenses incurred at RRAUH from 
September 18, 2001 to September 21, 2001.  She indicated that 
the veteran had been treated for a "heart stroke."

A September 2002 claim for payment of the cost of 
unauthorized medical services (shown as disapproved by VA) 
indicates d that the veteran suffered from several medical 
conditions.  He became sick at home, was unable to get to the 
VAMC because it was too far away, and was taken to the 
emergency room at RRAUH.  From there he called to the doctor 
on duty at the VAMC and was told that they did not have a bed 
available.  The VAMC apparently recommended that the veteran 
stay at RRAUH because of the severity of his illness and 
heart attack.  A few days later an ambulance from the VAMC 
came and got the veteran.  It was asserted that the veteran 
did not have the money to pay for the deductible expenses he 
owed for treatment at RRAUH.  

A November 2002 letter from the veteran's representative 
indicates that according to the veteran's wife and daughter, 
Dr. H, director of the cardiology clinic, authorized 
treatment at RRAUH since no beds were available at the VAMC 
and the veteran needed treatment urgently as his life was in 
danger.  

A March 2006 VA printout shows that the veteran's service 
connected disabilities are: duodenal ulcer (rated 10 
percent), scars (rated 0 percent), pterygium (rated 0 
percent) and chronic laryngitis (rated 0 percent).  

III.  Law and Regulations

There is no evidence (and the veteran does not allege) that 
the services he received at RRAUH were pre-authorized.  
Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and implementing 
regulations.  Because the veteran does not have service 
connected disability rated totally disabling and his 
treatment at RRAUH was not for an adjudicated service-
connected disability, a non-service- connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or for the purpose of ensuring 
entrance or continued participation in a vocational 
rehabilitation program under 38 U.S.C. Chapter 31, he is not 
eligible for benefits under 38 U.S.C.A. § 1728.  See 
38 U.S.C.A. § 1728; 38 C.F.R. §§  17.120, 17.47(i).    

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;
(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here).  

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

The claimant (who can be the veteran or the medical service 
provider) must submit the claim for payment or reimbursement 
within 90 days after the latest of the following: (1) July 
19, 2001; (2) The date that the veteran was discharged from 
the facility that furnished the emergency treatment; (3) The 
date of death, but only if the death occurred during 
transportation to a facility for emergency treatment or if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or (4) The 
date the veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  38 C.F.R. § 17.1004(d).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A threshold matter in the instant case is whether the claim 
for the reimbursement sought was timely (i.e. filed within 90 
days from the date that the veteran was discharged from 
RRAUH).  See 38 C.F.R. § 17.1004(d), supra.  Notably, he was 
discharged from RRAUH on September 21, 2001, but his claim 
(filed by his wife) was not received until January 16, 2002.  
Thus, the submission was more than 90 days after the 
veteran's discharge (i.e. approximately 118 days).  

There is  no indication that the veteran or his wife or 
representative were attempting to obtain payment or 
reimbursement of the remaining money the veteran owed for the 
treatment from a third party during the intervening period.  
See 38 C.F.R. § 17.1004(d0.  Consequently, the Board must 
find that the claim was untimely filed, and deny it as a 
matter of law.  

Although untimeliness of the claim is dispositive, the Board 
further notes that the veteran had coverage under a health-
plan contract (i.e. Medicare), which covered a large part of 
the cost of the treatment he received at RRAUH.  This 
coverage is shown by the October 2001 Medicare Summary 
Notice, which indicates that Medicare paid RRAUH $ 3136.75 
for the treatment received and that the veteran simply owed 
the cost of his deductible and co-insurance.  Notably, 
Medicare coverage of part of the costs for which 
reimbursement is sought is another legal bar to 
reimbursement.  See 38 U.S.C.A. § 1725; 38 C.F.R. 
§ 17.1002(g).  

Since the veteran's claim was untimely, and does not meet one 
of the criteria for payment or reimbursement under Section 
1725 (lack of other insurance coverage), all of which must be 
met to warrant reimbursement, it is not necessary to analyze 
whether the claim meets the additional Section 1725 
requirements.  See 38 C.F.R. § 17.1002.  

In summary, the record indisputably shows that the veteran 
was not eligible for treatment under Section 1728; did not 
timely file a claim under Section 1725; and had coverage 
under Medicare for payment of part of the RRAUH expenses (for 
which reimbursement is sought).  Accordingly, the instant 
claim for reimbursement lacks legal merit, and must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).        







ORDER

Entitlement to payment or reimbursement for the private 
medical services the veteran received at RRAUH in Bayamon, 
Puerto Rico from September 18, 2001 to September 21, 2001 is 
denied. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


